          Case 3:18-cr-00597-RS Document 24 Filed 09/24/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

 Date: September 24, 2019       Time: 38 minutes                 Judge: RICHARD SEEBORG
 Case No.: 18-cr-00597-RS-1     Case Name: USA v. Trenton Robinson
Attorney for Government: Benjamin Kingsley
Attorney for Defendant: Julia Jayne
Defendant: [X ] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Corinne Lew                            Court Reporter: Belle Ball
  Interpreter: n/a                                     Probation Officer: Monica Romero


                                       PROCEEDINGS

Sentencing Hearing Held.

                                         SUMMARY

The court sentenced the defendant to the custody of the Bureau of Prisons for a period of 15
months. This term consists of 15 months on each of Counts One and Two, all counts to be
served concurrently. Upon release from custody, the defendant shall be placed on a term of
supervised release for a period of three years. This term consists of three years on Count One
and one year on Count two, all such terms to run concurrently. The defendant is ordered to pay a
special assessment in the amount of $200, which shall be due immediately. The court did not
impose a fine. Defendant shall self-surrender on 11/18/19. (see judgment for additional
conditions).
